IN TI~IE UNITED STATES DISTRICT COURT
FOR THE NOR'I`HERN DISTRICT OF TEXAS
I)ALLAS DIVISION

WILLIAIVI DOUGLAS HAMPTON,

#26{)34-44, )
Petitioner, )

vs. ) No. 3:18-CV-1499-S
)
WARDEN UNDERWOOD, )
Respondent. )

ORDER ACCEPTING FINDINGS AND RECOMMENDATION
()F THE UNITED STATES MAGISTRATE JUDGE

On September 21, 2018, it was recommended that the petitioner’s habeas petition under 28
U.S.C. § 2241 be dismissed for lack ofj urisdiction, the recommendation vvas accepted on October
15, 2018, and the petition was dismissed on that date. (See docs. 11- 13.) After the petitioner
contended that he did not receive a copy ofthe recommendation, it was recommended on Novembet‘
5, 2018, that the judgment be vacated, and that he be given an opportunity to tile objections to the
recommendation (See docs. 14, 15.) A copy of the Septernber 21 recommendation was sent to him,
and he Was directed to file any objections to the Septernber21 recommendation Within 14 days after
being served With a copy of that recommendation (See doc. 15.) He received a copy of the
September 2f recommendation on Novernt)er 14, 2008. (See doc. 16 at 3.) The petitioner Was
granted an extension untii December E4, 2018, to file objections to the Septembe:' 21
recommendationl (See 16, 17.)

The petitioner submitted “abbreviated objections” to the September 21 recommendation
received on December 14, 2018, and he sought an extension of time to supplement his objections
(See doc. 18.) He Was granted an extension until January 14, 2OI9, to tile suppfernental objections

to the Septeniber 21 recommendation (See doc. 20.) He vvas instructed that no further extensions

 

 

 

Would be granted and that if his supplemental objections were not received by that date, the Court
would proceed to consider only the objections that Were received on Decernber 14, 2018. (See idr)

The petitioner then filed a Pefilz'onfor Temporm‘y Injnnction Grcmt, received on December
3 f, 2018. (See doc. 21 .) He contends that he is in the special housing unit and has been repeatedly
denied access to the law library, except for a two-hour visit to the fibrary on December 7, 2018. He
seeks injunctive relief in the form of access to law library reference materials, a law iibrary
computer, a typewriter, printer, photocopier, and stored legal documents so that he may perform legal
research for multiple cases and counter opposing petitions and motion. There are no other motions
pending in this case, and he does not appear to have any other cases in this district

On January 8, 2009, it was recommended that the motion for injunctive relief be denied. (See
doc. 22.) Petitioner has filed objections to that recommendation to deny injunctive relief, received
on January 22, 2019. (See doc. 24.) His objections to the January 8 recommendation do not include
any additional objections to the September 21 recommendation to dismiss the habeas petition

After reviewing ali relevant matters of record in this case, inciuding the Findings, Conclu-
sions, and Recommendation ofthe United States Magistrate .tudge to dismiss the habeas petition for
lack of j urisdiction and to deny the motion for injunctive relief, entered on September 21 and january
8, the objections to the September 21 recommendation to dismiss the habeas petition (doc. 18), and
the objections to the January 8 recommendation to deny injunctive relief (doc. 24), in accordance
with 28 U.S.C. § 636(b)(1), the Court is ofthe opinion that both sets of Findings and Conclnsions
of the Magistrate indge are correct and they are accepted as the Findings and Conclusions of the
Court. For the reasons stated in the Findings, Conclusions, and Recomrnendation of the United

States Magistrate ludge, the motion for injunctive relief (doc. 21) is DENIED, and the petition for

habeas corpus relief pursuant to 28 U.S.C. § 2241 is DISMISSED for lack ofjurisdiction.

A certificate of appealability (COA) is not required to appeal in a case under 28 U.S.C.
§ 2241. See Monrcmo v. Texas, 867 F.3d 540, 54711.8 (Sth Cir. 2017). lfthe petitioner files a notice
of appeal, he must pay the $505.00 appellate filing fee or submit a motion to proceed in forma
pauperis and a properly signed certificate of inmate trust account

ZL
SIGNED this L/§_? day of February, 2019.

¢=Zl*\‘
Ui\lITED STATES DISTRICT .]UDGE

 

 

